DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17th, 2022 has been entered.
 This action is in response to the amendments filed on June 17th, 2022. A summary of this action:
Claims 1-22 have been presented for examination.
Claims 1, 9-12, 18-21 were amended
Claims 1, 5, 9, 13-14, 18-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al., “Respiratory motion guided four dimensional cone beam computed tomography: encompassing irregular breathing”, 2014  in view of Li et al., US 2009/0110238
Claims 2-4, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al., “Respiratory motion guided four dimensional cone beam computed tomography: encompassing irregular breathing”, 2014  in view of Li et al., US 2009/0110238 and in further view of Cardan et al., “A priori patient-specific collision avoidance in radiotherapy using consumer grade depth cameras”, July 2017
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al., “Respiratory motion guided four dimensional cone beam computed tomography: encompassing irregular breathing”, 2014  in view of Li et al., US 2009/0110238 and in further view of Ren et al., “A limited-angle intrafraction verification (LIVE) system for radiation therapy”, Jan. 2014
Claims 10-12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al., “Respiratory motion guided four dimensional cone beam computed tomography: encompassing irregular breathing”, 2014  in view of Li et al., US 2009/0110238 and in further view of Muller et al., US 2019/0000407
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the § 103 Rejection
	In view of the amendments, and in view of newly cited prior art that more closely teaches disclosed features of the claimed invention, the § 103 rejection is withdrawn and new grounds of rejection are presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 9, 13-14, 18-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al., “Respiratory motion guided four dimensional cone beam computed tomography: encompassing irregular breathing”, 2014  in view of Li et al., US 2009/0110238

Regarding Claim 1
O’Brien teaches: 
	An apparatus for treatment planning and/or for treatment setup, comprising: a processor and memory; :(O’Brien, abstract: “…We give a complete description of RMG-4DCBCT including full details on how to implement the algorithms [computer-implemented with a processor and memory] to determine when to move the gantry and when to acquire projections in response to the patient’s respiratory signal. We simulate a realistic working RMG-4DCBCT system using 112 breathing traces from 24 lung cancer patients.”– for more clarification, see § 1 ¶ 2: “…The clinical drivers for 4DCBCT are the desire to obtain, on the day of treatment, information on the average tumour position, the amplitude of the tumour motion, validation of the treatment plan, inter fraction changes in the tumour size and shape and to improve the accuracy of image-guidance (Sweeney et al 2012)…” and see § 4.1 “Modern linear accelerators are equipped with kilovoltage (kV) imagers which are used to position patients for treatment. By rotating the gantry, containing the kV imager and detector, around the patient a series of approximately 1200 images, or projections, can be acquired. We will refer to the kV images as projections throughout the remainder of this paper. The projections are used to reconstruct a three dimensional image, or cone beam computed tomography (CBCT) image, of the patient’s anatomy using the Feldkamp–Davis–Kress algorithm (Feldkamp et al 1984). The whole process takes several minutes to acquire the projections necessary to reconstruct a CBCT image of acceptable quality for radiotherapy.” – to clarify on the BRI, see  ¶¶ 1-2 in the instant specification)
	a simulator configured to, via the processor and memory, obtain a first model representing a first component of a medical system, and virtually move the first model to simulate a movement of the first component of the medical system; (O’Brien, see the abstract as cited above: “Here we expand on that work to provide a practical algorithm for the case of real patient breathing data. We give a complete description of RMG-4DCBCT including full details on how to implement the algorithms to determine when to move the gantry [example of a movable first component] and when to acquire projections in response to the patient’s respiratory signal.”, then see page 581 ¶ 2 “will give complete details on the software system that is used to implement RMG-4DCBCT in a simulated environment. We will introduce the algorithms that are used to determine when to move the gantry, how to move the gantry smoothly and when to acquire a projection. To make the system more realistic we have developed a simulated gantry and a simulated kilovoltage imager and commands are issued to the simulated system.” – to clarify on the gantry movement, see figure 3 which is “A flowchart showing how to move the gantry to each trajectory point. This algorithm moves the gantry to trajectory points…” and § 5 ¶ 1: “Our software has been designed so that once we have an imager where projection acquisition and gantry velocity can be controlled it is relatively easy to replace our simulated imager and gantry with a real imager and gantry.”)
	an analyzer configured to, via the processor and memory, determine imaging waypoints based on the virtual movement of the first model, wherein the imaging waypoints indicate imaging opportunities to perform imaging; (O’Brien, see the abstract: “To address this problem, respiratory motion guided 4DCBCT (RMG-4DCBCT) regulates the gantry velocity and projection time interval, in response to the patient’s respiratory signal, with the aim of acquiring evenly spaced projections in a number of phase or displacement bins during the respiratory cycle [the projection points are based on the gantry velocity]…Here we expand on that work to provide a practical algorithm for the case of real patient breathing data. We give a complete description of RMG-4DCBCT including full details on how to implement the algorithms to determine when to move the gantry and when to acquire projections in response to the patient’s respiratory signal.”, and see page 581 ¶ 2  as cited above to clarify, and § 2.1 ¶ 1: ‘We will refer to the kV images as projections throughout the remainder of this paper.”
	To clarify on the projection points being determined based on the simulated gantry movement, § 2.4, ¶ 1: “Optimizing the gantry velocity and projection time interval schedule is achieved using mixed integer quadratic programming (MIQP) techniques (O’Brien et al 2013)… The method minimizes the root mean square (RMS) of the difference between the angular separation and the mean angular separation for projections in the same respiratory bin…and l = 1, 2, . . . ,Mb be the lth largest gantry angle for the projections taken in respiratory bin b…Additional constraints are applied on the maximum velocity and acceleration of the gantry,..” – i.e. the optimization for the projection points is determined based on the movement of the “gantry” such as by the “angle” and the “velocity and acceleration of the gantry” – to clarify, see figure 3, as described on page 585 ¶ 2: “We start with j = 1, when the patient’s respiratory signal, R(t ) is R1 we move the gantry to θ1. If a projection is to be taken [based on the gantry movement], i.e. pj = 1, we issue a command to the imager to take a projection. We then set j = 2, 3, . . . and repeat the process. A flowchart of this process is given in figure 3 with the details required to wait for R(t ) = Rj discussed in the next section.” – and § 3.7, ¶ 1: “For each projection in our simulation, the projection with the closest gantry angle from the Catphan dataset was selected” and see figure 2 for a visual example

O’Brien does not explicitly teach:
	and a graphic generator configured to, via the processor and memory, generate a graphic user interface displaying the determined imaging waypoints before the imaging is performed, wherein the determined imaging waypoints are selectable in the graphic user interface. 

O’Brien, in view of Li teaches: 
and a graphic generator configured to, via the processor and memory, generate a graphic user interface displaying the determined imaging waypoints before the imaging is performed, wherein the determined imaging waypoints are selectable in the graphic user interface. (O’Brien, as cited above, include seeing figure 2 for the “projection points” [imaging waypoints] and figure 5 for “the crosses correspond to projections taken using…” and see figure 6, i.e. O’Brien’s abstract: “Here we expand on that work to provide a practical algorithm for the case of real patient breathing data. We give a complete description of RMG-4DCBCT including full details on how to implement the algorithms to determine when to move the gantry and when to acquire projections in response to the patient’s respiratory signal.”
As taken in view of Li, ¶ 47: “FIG. 6 illustrates one embodiment of an exemplary waveform representative of a respiratory cycle including multiple model points at multiple locations that each represents a phase of the respiratory cycle… In one embodiment, the desired locations 601 are selected by an operator, and the system automatically triggers the acquisition of images at the desired times 602 to obtain an image for each of the model points at the desired locations 601. For example, the operator may specify the four desired locations 601(0), 601(2), 601( 4), and 601(6), and in response the system determines to acquire images at times 602(0), 602(2), 602(4), and 6012(6) for the model points at the desired locations 601(0), 601(2), 601( 4), and 601( 6)…”; as clarified in ¶ 49: “The model points represent the different phases in the respiratory cycle 600 where X-ray image are to be acquired at the specified times…”
 as to the GUI, ¶ 50: “In one embodiment, the operator clicks on a button, such as an "Acquire" button in a user interface, and the system automatically controls the timing of the X-ray image acquisition to add model points at the desired locations. The model points are automatically selected by the system. In another embodiment, the operator selects a desired location on the respiratory cycle 600 by clicking a model point [example of selecting an imaging waypoint], and clicks on the button (e.g., "Acquire" button) in the user interface, and the system automatically controls the timing of the X-ray image acquisition to add a model point at the user-selected desired location. In another embodiment, the user interface provides visual feedback of where in the respiratory cycle the image was acquired.” 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from O’Brien on “RMG-4DCBCT” including “We give a complete description of RMG-4DCBCT including full details on how to implement the algorithms to determine when to move the gantry and when to acquire projections in response to the patient’s respiratory signal.” (O’Brien, abstract) with the teachings from Li on “A method and apparatus to automatically control the timing of an image acquisition by an imaging system…” (Li, abstract) wherein this includes “In another embodiment, the operator selects a desired location on the respiratory cycle 600 by clicking a model point, and clicks on the button (e.g., "Acquire" button) in the user interface, and the system automatically controls the timing of the X-ray image acquisition to add a model point at the user-selected desired location” (Li, ¶ 50)
The motivation to combine would have been that “The user interface 901 may include a display, such as display 538 described in FIG. 16, one or more input devices, such as keyboard, mouse, trackball, or similar device, to communicate information, to select commands for the processing device 902, to control cursor movements on the display, or the like. The user interface 901 is configured to help a user achieve automatic modeling with substantially evenly-distributed images of the target during the respiratory cycle with minimal user interaction.” (Li, ¶ 60)

Regarding Claim 5
O’Brien teaches: 
	The apparatus of claim 1, further comprising an input for receiving a user-defined amount of imaging coverage, wherein the analyzer is configured to determine the imaging waypoints based on the user-defined amount of imaging coverage. (O’Brien, see the abstract – “Acquisition used phase-based binning and parameter settings typically used on commercial 4DCBCT systems (4 min acquisition time, 1200 projections across 10 respiratory bins),” – this is an example of “settings” for an imaging coverage by the number of projections and the acquisition time; to clarify see table 1 for the “Default parameter” values 
For an example of this being user-defined, see page 593 ¶ 1 “As we reduce the total imaging time [i.e. the user adjusts down the imaging time], RMG- 4DCBCT is forced to take projections closer together with a much higher gantry velocity and acceleration.”)

Regarding Claim 9
O’Brien, in view of Li teaches: 
	The apparatus of claim 1, wherein the graphic generator is configured to generate the graphic user interface to present the imaging waypoints as control point indices, wherein the control point indices comprise or represent: gantry angles, couch angles, time points, or doses. (O’Brien, see figure 2 for the “projection points” [imaging waypoints] – wherein figure 2 shows the “projection points” [imaging waypoints] as control point Indicies comprising time points (the x-axis is “Time”) as well as a function of the “Gantry trajectory” including the “gantry angle, θk” ) (page 584, ¶ 1) wherein figure 2 shows this depicted with the “Representative breathing trace”
As taken in view of Li, ¶ 50: “In one embodiment, the operator clicks on a button, such as an "Acquire" button in a user interface, and the system automatically controls the timing of the X-ray image acquisition to add model points at the desired locations. The model points are automatically selected by the system. In another embodiment, the operator selects a desired location on the respiratory cycle 600 by clicking a model point, and clicks on the button (e.g., "Acquire" button) in the user interface, and the system automatically controls the timing of the X-ray image acquisition to add a model point at the user-selected desired location. In another embodiment, the user interface provides visual feedback of where in the respiratory cycle the image was acquired.”  

Regarding Claim 13.
O’Brien, in view of Li teaches:
	The apparatus of claim 1, wherein the analyzer is also configured to determine gantry angle of a gantry associated with a treatment energy source as a function of control point index. (O’Brien, see § 2.4 for the “gantry angle for the projections” and see fig. 2 – this determined the “gantry angle” for the imaging - ; and see § 2.1, ¶ 1: “Modern linear accelerators are equipped with kilovoltage (kV) imagers which are used to position patients for treatment. By rotating the gantry, containing the kV imager and detector, around the patient a series of approximately 1200 images, or projections, can be acquired…The whole process takes several minutes to acquire the projections necessary to reconstruct a CBCT image of acceptable quality for radiotherapy.” – this, as taken in view of Li, ¶¶ 109-110: “The illustrated treatment delivery system 550 includes a radiation source 552, an imaging system 905, a processing device 902, and a treatment couch 558… [0110] In one embodiment, the radiation source 552 is a therapeutic or surgical radiation source 552 to administer a prescribed radiation dose to a target in conformance with a treatment plan.” – which is an example of the gantry for the imaging system being associated with a radiation energy source for treatment
	As to the control point index: the gantry angle of O’Brien is an example of a control point index under the BRI in view of ¶ 78 of the instant specification: “the control point indices may comprise or may represent: gantry angles, couch angles, time points, doses, etc.” – and figure 2 of O’Brien shows the “gantry trajectory points” and “projection points” as functions of points in “Time” [second example of control point indices]

Regarding Claim 14.
O’Brien, in view of Li, teaches: 
	The apparatus of claim 13, wherein the graphic generator is also configured to provide a diagram indicating the gantry angle as the function of the control point index. (O’Brien, see figure 2 – the “gantry angle, θk,” (page 584, ¶ 1) is depicted on the y-axis of this diagram, and the x-axis is “Time” – see ¶ 78 of the instant specification to clarify on the BRI
	As to the graphic generator, figure 2 of O’Brien shows the “Representative breathing trace” with x’s to mark the waypoints – as such, this figure in view of Li, ¶ 50: “In one embodiment, the operator clicks on a button, such as an "Acquire" button in a user interface, and the system automatically controls the timing of the X-ray image acquisition to add model points at the desired locations. The model points are automatically selected by the system. In another embodiment, the operator selects a desired location on the respiratory cycle 600 by clicking a model point, and clicks on the button (e.g., "Acquire" button) in the user interface, and the system automatically controls the timing of the X-ray image acquisition to add a model point at the user-selected desired location. In another embodiment, the user interface provides visual feedback of where in the respiratory cycle the image was acquired.”  

Regarding Claim 18.
Li teaches: 
	The apparatus of claim 1, wherein the graphic user interface is configured to allow a user to select one or more imaging arrangement(s) for a treatment plan. (Li, ¶ 106: “In another embodiment, the treatment planning system 530 also may include expanded image fusion capabilities that allow a user to plan treatments and view dose distributions on any one of various imaging modalities such as MRI, CT, PET, and so forth.” – to clarify, ¶¶ 106-107 including: “In one embodiment, the display 538 and input device 540 are part of the user interface 901, described above with respect to FIG. 9.” – as such, a skilled person would have inferred that such a system “that allow a user to plan treatments and view dose distributions on any one of various imaging modalities such as MRI, CT, PET, and so forth” would have included the ability to select one of these imaging modalities via its “user interface” such as to “view dose distributions” )

Regarding Claim 19.
Claim 19 is rejection under a similar rationale as claim 1 above, wherein O’Brien teaches: 
	A method for treatment planning and/or for treatment setup, comprising: :(O’Brien, abstract: “…We give a complete description of RMG-4DCBCT including full details on how to implement the algorithms  [computer-implemented with a processor and memory] to determine when to move the gantry and when to acquire projections in response to the patient’s respiratory signal. We simulate a realistic working RMG-4DCBCT system using 112 breathing traces from 24 lung cancer patients.”– for more clarification, see § 1 ¶ 2 and see § 4.1  – to clarify on the BRI, see  ¶¶ 1-2 in the instant specification)

Regarding Claim 20.
Claim 20 is rejection under a similar rationale as claim 1 above, wherein O’Brien teaches: 
	A product having a non-transitory medium storing a set of instructions, an execution of which by a processing unit causes a method to be performed during treatment planning and/or treatment setup, the method comprising: (O’Brien, abstract: “…We give a complete description of RMG-4DCBCT including full details on how to implement the algorithms  [computer-implemented with a processor and memory] to determine when to move the gantry and when to acquire projections in response to the patient’s respiratory signal. We simulate a realistic working RMG-4DCBCT system using 112 breathing traces from 24 lung cancer patients.”– for more clarification, see § 1 ¶ 2 and see § 4.1  – to clarify on the BRI, see  ¶¶ 1-2 in the instant specification)

Regarding Claim 22.
Li teaches: 
	The apparatus of claim 1, wherein the imaging waypoints indicate the imaging opportunities to allow a user of the apparatus to selectively decide whether to prescribe the imaging. (Li, ¶ 50: “In one embodiment, the operator clicks on a button, such as an "Acquire" button in a user interface, and the system automatically controls the timing of the X-ray image acquisition to add model points at the desired locations. The model points are automatically selected by the system. In another embodiment, the operator selects a desired location on the respiratory cycle 600 by clicking a model point, and clicks on the button (e.g., "Acquire" button) in the user interface, and the system automatically controls the timing of the X-ray image acquisition to add a model point at the user-selected desired location. In another embodiment, the user interface provides visual feedback of where in the respiratory cycle the image was acquired.”)

Claims 2-4, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al., “Respiratory motion guided four dimensional cone beam computed tomography: encompassing irregular breathing”, 2014  in view of Li et al., US 2009/0110238 and in further view of Cardan et al., “A priori patient-specific collision avoidance in radiotherapy using consumer grade depth cameras”, July 2017

Regarding Claim 2
O’Brien, in view of Li, does not explicitly teach: The apparatus of claim 1, wherein the simulator is also configured to obtain a second model representing a patient support, and virtually move the second model to simulate a movement of the patient support. 

Cardan teaches: The apparatus of claim 1, wherein the simulator is also configured to obtain a second model representing a patient support, and virtually move the second model to simulate a movement of the patient support. (Cardan, abstract: “Four patients and a treatment unit were scanned with a set of consumer depth cameras to create a polygon mesh of each object. Using a fast polygon interference algorithm, the models were virtually collided to map out feasible treatment positions of the couch [patient support] and gantry. The actual physical collision space was then mapped in the treatment room by moving the gantry and couch until a collision occurred with either the patient or hardware. The physical and virtual collision spaces were then compared to determine the accuracy of the system.” – to clarify, see figure 1 which shows “A detected collision state of the polygon meshes for one of the scanned patients. In the collision simulation, the scanned gantry, patient, and modeled couch are positioned in 64,800 configurations to determine the feasible space for treatment. The Varian angular coordinate conventions are shown as well”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from O’Brien, as modified by Li, on a system wherein “We will give complete details on the software system that is used to implement RMG-4DCBCT in a simulated environment. We will introduce the algorithms that are used to determine when to move the gantry, how to move the gantry smoothly and when to acquire a projection. To make the system more realistic we have developed a simulated gantry and a simulated kilovoltage imager and commands are issued to the simulated system…” (O’Brien, page 581 ¶ 2) and this includes “Optimizing the gantry velocity and projection time interval schedule…” (O’Brien, § 2.4, ¶ 1) with the teachings from Cardan on “low cost, fast, and accurate avoidance framework for radiotherapy treatments” including “an implementation which is patient specific and can be implemented during the normal simulation process” (Cardan, abstract).
The motivation to combine would have been that “There are two primary ways in which a framework like we have demonstrated can be used. Firstly, the calculated collision space data in its current form can be used to evaluate a current plan before treatment is delivered. The gantry angles and couch angles can be compared to planned angles to check for feasible geometry configurations. Secondly, a framework as fast as we achieved could potentially be used in optimization systems to find advanced trajectory paths for optimal delivery. If more degrees of freedom were added beyond couch and gantry angles, it is likely optimization would be essential because of the increased number of geometry states requiring evaluation.” (Cardan, page 3435, col. 2, ¶ 1)

Regarding Claim 3
O’Brien, in view of Li, does not explicitly teach: The apparatus of claim 1, wherein the simulator is also configured to obtain a surface model of a patient, and virtually move the surface model to simulate a movement of the patient due to a movement of a patient support. 

Cardan teaches: The apparatus of claim 1, wherein the simulator is also configured to obtain a surface model of a patient, and virtually move the surface model to simulate a movement of the patient due to a movement of a patient support. (Cardan, abstract: “Four patients and a treatment unit were scanned with a set of consumer depth cameras to create a polygon mesh of each object. Using a fast polygon interference algorithm, the models were virtually collided to map out feasible treatment positions of the couch and gantry. The actual physical collision space was then mapped in the treatment room by moving the gantry and couch until a collision occurred with either the patient [the patient model moved due to the couch]  or hardware. The physical and virtual collision spaces were then compared to determine the accuracy of the system.” – to clarify, see figure 1 which shows “A detected collision state of the polygon meshes for one of the scanned patients. In the collision simulation, the scanned gantry, patient, and modeled couch are positioned in 64,800 configurations to determine the feasible space for treatment. The Varian angular coordinate conventions are shown as well”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from O’Brien, as modified by Li, on a system wherein “We will give complete details on the software system that is used to implement RMG-4DCBCT in a simulated environment. We will introduce the algorithms that are used to determine when to move the gantry, how to move the gantry smoothly and when to acquire a projection. To make the system more realistic we have developed a simulated gantry and a simulated kilovoltage imager and commands are issued to the simulated system…” (O’Brien, page 581 ¶ 2) and this includes “Optimizing the gantry velocity and projection time interval schedule…” (O’Brien, § 2.4, ¶ 1) with the teachings from Cardan on “low cost, fast, and accurate avoidance framework for radiotherapy treatments” including “an implementation which is patient specific and can be implemented during the normal simulation process” (Cardan, abstract).
The motivation to combine would have been that “There are two primary ways in which a framework like we have demonstrated can be used. Firstly, the calculated collision space data in its current form can be used to evaluate a current plan before treatment is delivered. The gantry angles and couch angles can be compared to planned angles to check for feasible geometry configurations. Secondly, a framework as fast as we achieved could potentially be used in optimization systems to find advanced trajectory paths for optimal delivery. If more degrees of freedom were added beyond couch and gantry angles, it is likely optimization would be essential because of the increased number of geometry states requiring evaluation.” (Cardan, page 3435, col. 2, ¶ 1)

Regarding Claim 4
O’Brien, in view of Li, does not explicitly teach: The apparatus of claim 1, wherein the analyzer comprises a collision analyzer. 

Cardan teaches: The apparatus of claim 1, wherein the analyzer comprises a collision analyzer. (Cardan, abstract: “Four patients and a treatment unit were scanned with a set of consumer depth cameras to create a polygon mesh of each object. Using a fast polygon interference algorithm, the models were virtually collided [example of a collision analyzer] to map out feasible treatment positions of the couch and gantry. The actual physical collision space was then mapped in the treatment room by moving the gantry and couch until a collision occurred with either the patient or hardware. The physical and virtual collision spaces were then compared to determine the accuracy of the system.” – to clarify, see figure 1 which shows “A detected collision state of the polygon meshes for one of the scanned patients. In the collision simulation, the scanned gantry, patient, and modeled couch are positioned in 64,800 configurations to determine the feasible space for treatment. The Varian angular coordinate conventions are shown as well”
	To clarify, see § 2.H for the “Collision detection” method of Cardan as well as §§ 2.J to 2.K for more details

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from O’Brien, as modified by Li, on a system wherein “We will give complete details on the software system that is used to implement RMG-4DCBCT in a simulated environment. We will introduce the algorithms that are used to determine when to move the gantry, how to move the gantry smoothly and when to acquire a projection. To make the system more realistic we have developed a simulated gantry and a simulated kilovoltage imager and commands are issued to the simulated system…” (O’Brien, page 581 ¶ 2) and this includes “Optimizing the gantry velocity and projection time interval schedule…” (O’Brien, § 2.4, ¶ 1) with the teachings from Cardan on “low cost, fast, and accurate avoidance framework for radiotherapy treatments” including “an implementation which is patient specific and can be implemented during the normal simulation process” (Cardan, abstract).
The motivation to combine would have been that “There are two primary ways in which a framework like we have demonstrated can be used. Firstly, the calculated collision space data in its current form can be used to evaluate a current plan before treatment is delivered. The gantry angles and couch angles can be compared to planned angles to check for feasible geometry configurations. Secondly, a framework as fast as we achieved could potentially be used in optimization systems to find advanced trajectory paths for optimal delivery. If more degrees of freedom were added beyond couch and gantry angles, it is likely optimization would be essential because of the increased number of geometry states requiring evaluation.” (Cardan, page 3435, col. 2, ¶ 1)


Regarding Claim 15.
O’Brien, in view of Li, does not explicitly teach: The apparatus of claim 13, wherein the analyzer is also configured to determine couch angle of a couch as a function of control point index. 

O’Brien, in view of Cardan teaches: The apparatus of claim 13, wherein the analyzer is also configured to determine couch angle of a couch as a function of control point index. (O’Brien, § 2.4: “Optimizing the gantry velocity and projection time interval schedule is achieved using mixed integer quadratic programming (MIQP) techniques (O’Brien et al 2013)…” and see figure 2
	As taken in view of Cardan, page 3435, col. 2, ¶ 1: “Firstly, the calculated collision
space data in its current form can be used to evaluate a current plan before treatment is delivered. The gantry angles and couch angles can be compared to planned angles to check for feasible geometry configurations. Secondly, a framework as fast as we achieved could potentially be used in optimization systems to find advanced trajectory paths for optimal delivery. If more degrees of freedom were added beyond couch and gantry angles, it is likely optimization would be essential because of the increased number of geometry states requiring evaluation.” – e.g., see figure 4 of Cardan for a figure showing the “Gantry Angle” with respect to “Couch angle” wherein “The white region signifies the collision-free space in which the gantry and patient/couch systems may move”  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from O’Brien, as modified by Li, on a system wherein “We will give complete details on the software system that is used to implement RMG-4DCBCT in a simulated environment. We will introduce the algorithms that are used to determine when to move the gantry, how to move the gantry smoothly and when to acquire a projection. To make the system more realistic we have developed a simulated gantry and a simulated kilovoltage imager and commands are issued to the simulated system…” (O’Brien, page 581 ¶ 2) and this includes “Optimizing the gantry velocity and projection time interval schedule…” (O’Brien, § 2.4, ¶ 1) with the teachings from Cardan on “low cost, fast, and accurate avoidance framework for radiotherapy treatments” including “an implementation which is patient specific and can be implemented during the normal simulation process” (Cardan, abstract).
The motivation to combine would have been that “There are two primary ways in which a framework like we have demonstrated can be used. Firstly, the calculated collision space data in its current form can be used to evaluate a current plan before treatment is delivered. The gantry angles and couch angles can be compared to planned angles to check for feasible geometry configurations. Secondly, a framework as fast as we achieved could potentially be used in optimization systems to find advanced trajectory paths for optimal delivery. If more degrees of freedom were added beyond couch and gantry angles, it is likely optimization would be essential because of the increased number of geometry states requiring evaluation.” (Cardan, page 3435, col. 2, ¶ 1)

Regarding Claim 16.
Cardan teaches: The apparatus of claim 15, wherein the graphic generator is also configured to provide a diagram indicating both the gantry angle and the couch angle as the function of the control point index. (Cardan, see figure 4 for a figure showing the “Gantry Angle” with respect to “Couch angle” wherein “The white region signifies the collision-free space in which the gantry and patient/couch systems may move”  - to clarify, see § 3 of Cardan including ¶ 3: “…For the collision simulation, the couch and gantry models were rotated into 64,800 configurations by positioning the gantry in 360 angles for each of the 180 couch angles. The
RAPID algorithm returned a Boolean value representing whether there was a collision detected. The time for the calculation of all states for the full gantry and patient models was 5.40  2.88 s. Figure 4 shows the delineation of the calculated feasible space and infeasible space as well as the physically measured regions…”
	To clarify on the BRI of the control point index, see ¶ 78 of the instant specification: “the control point indices may comprise or may represent: gantry angles, couch angles, time points, doses, etc.”

Regarding Claim 17.
Cardan teaches: The apparatus of claim 15, wherein the graphic generator is also configured to provide a diagram indicating how the couch angle varies in relation to the gantry angle. (Cardan, see figure 4 for a figure showing the “Gantry Angle” with respect to “Couch angle” wherein “The white region signifies the collision-free space in which the gantry and patient/couch systems may move”  - to clarify, see § 3 of Cardan including ¶ 3: “…For the collision simulation, the couch and gantry models were rotated into 64,800 configurations by positioning the gantry in 360 angles for each of the 180 couch angles. The
RAPID algorithm returned a Boolean value representing whether there was a collision detected. The time for the calculation of all states for the full gantry and patient models was 5.40  2.88 s. Figure 4 shows the delineation of the calculated feasible space and infeasible space as well as the physically measured regions…”

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al., “Respiratory motion guided four dimensional cone beam computed tomography: encompassing irregular breathing”, 2014  in view of Li et al., US 2009/0110238 and in further view of Ren et al., “A limited-angle intrafraction verification (LIVE) system for radiation therapy”, Jan. 2014

Regarding Claim 6
O’Brien, in view of Li, does not explicitly teach: The apparatus of claim 1, wherein the imaging waypoints comprise a first set of imaging waypoints and a second set of imaging waypoints, and wherein the analyzer is configured to determine the first set of imaging waypoints for a first type of imaging, and to determine the second set of imaging waypoints for a second type of imaging. 

O’Brien, in view of Li and Ren teaches: The apparatus of claim 1, wherein the imaging waypoints comprise a first set of imaging waypoints and a second set of imaging waypoints, and wherein the analyzer is configured to determine the first set of imaging waypoints for a first type of imaging, and to determine the second set of imaging waypoints for a second type of imaging. (O’Brien, page 581, ¶ 2: “…We will introduce the algorithms that are used to determine when to move the gantry, how to move the gantry smoothly and when to acquire a projection…[first set of imaging waypoints]” and § 2.1 ¶ 1: “By rotating the gantry, containing the kV imager and detector, around the patient a series of approximately 1200 images, or projections, can be acquired [a first type of imaging]. We will refer to the kV images as projections throughout the remainder of this paper.” – see the other citations above for clarification including § 2.4: “Optimizing the gantry velocity and projection time interval schedule is achieved using mixed integer quadratic programming (MIQP) techniques (O’Brien et al 2013)” and figure 2 for the “projection points” [imaging waypoints]
	As taken in view of Ren, abstract: “The LIVE system acquires limited-angle kV projections simultaneously during arc treatment delivery or in-between static 3D/IMRT treatment beams as the gantry moves from one beam to the next. Orthogonal limited-angle MV projections are acquired from the beam’s eye view (BEV) exit fluence of arc treatment beam or in-between static beams to provide additional anatomical information. MV projections are converted to kV projections using a linear conversion function.…Varian Truebeam research mode was used to acquire kV and MV projections [MV being a second type of imaging] simultaneously during the delivery of a dynamic conformal arc plan”
	As to the second set of imaging waypoints/projection points for the second type of imaging, see figure 2 of Ren which shows that there is “Limited angle kV projections” and “Limited angle MV projection”  as clarified in § I last paragraph: “Specifically, we focus on the development of LIVE for lung SBRT in this manuscript. LIVE acquires limited-angle kV projections simultaneously during arc treatment delivery or in-between static treatment beams as the gantry moves from one beam to the next. Orthogonal complementary limited-angle MV projections are acquired from the exit fluence of the arc treatment beam or in-between static beams to provide additional anatomical information.” – as such, it would have been obvious when taken O’Brien, as modified above by Li, in further view of Ren to have generated a second set of imaging waypoints/projection points of O’Brien’s system for Ren’s “Orthogonal complementary limited-angle MV projections” because these were “complementary” to the kV images and acquired “simultaneously” (Ren, abstract) – i.e. there are two imaging devices, as such it would have been obvious to have determined waypoints for both the kV and MV devices 
 to clarify see fig. 7 of Ren which shows: “Image acquisition scheme of the LIVE system for different types of treatments. (a) ARC treatment and (b) IMRT/3D treatment. Dots in the kV/MV acquisition arcs indicate the projection sampling frequency for different scenarios”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from O’Brien’s system, as was modified by Li above, wherein as per O’Brien § 2.1 ¶ 1: “By rotating the gantry, containing the kV imager and detector, around the patient a series of approximately 1200 images, or projections, can be acquired” with the teachings from Ren on a “x-ray imaging technique” wherein the “Varian Truebeam research mode was used to acquire kV and MV projections simultaneously during the delivery of a dynamic conformal arc plan.” 
The motivation to combine would have been that “Currently, on-board kV fluoro or MV cine images can be used for intrafraction target verification in 2D. However, the accuracy of target localization in the 2D images is often limited due to the overlay of other anatomical structures in the images, especially for small tumors treated in SBRT… Another major drawback of all 2D imaging techniques is that they do not provide 3D or 4D volumetric information of the target, which is critical for tumor localization especially when the tumor experiences both deformation and motion during the breathing cycle… “ (Ren, § 1, ¶ 2) wherein “The LIVE system has the potential to substantially improve intrafraction target localization accuracy by providing volumetric verification of tumor position simultaneously during arc treatment delivery or in-between static treatment beams. With this improvement, LIVE opens up a new avenue for margin reduction and dose escalation in both fractionated treatments and SRS and SBRT treatments.” (Ren, “Conclusions” section of the abstract on pages 1-2)

Regarding Claim 7
O’Brien, in view of Li and Ren, teaches:
	The apparatus of claim 6, wherein the first type of imaging comprises kV-imaging, and the second type of imaging comprises MV-imaging. (O’Brien, § 2.1 ¶ 1 as cited above for kV imaging; as taken in view of Ren including Ren’s abstract: “…Varian Truebeam research mode was used to acquire kV and MV projections simultaneously during the delivery of a dynamic conformal arc plan…”)

Regarding Claim 8
O’Brien teaches: 
	The apparatus of claim 6, wherein the first type of imaging is room- based imaging, gantry-based imaging, or couch-based imaging. (O’Brien, abstract: “We give a complete description of RMG-4DCBCT including full details on how to implement the algorithms to determine when to move the gantry and when to acquire projections in response to the patient’s respiratory signal.” – which is an example of gantry-based imaging; see O’Brien, page 590, ¶ 2: “Although not a projection clustering metric the total imaging time, or the total time that the patient spends on the couch during imaging [O’Brien’s imaging is also couch-based], is an important metric.”; and the Examiner notes that a skilled person, in view of O’Brien § 5 ¶ 1: “Our software has been designed so that once we have an imager where projection acquisition and gantry velocity can be controlled it is relatively easy to replace our simulated imager and
gantry with a real imager and gantry.” would have inferred that O’Brien’s imaging occurred in a room with a “real imager and gantry”, as well as the couch – as such, it would have been room-based imaging)

Claims 10-12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al., “Respiratory motion guided four dimensional cone beam computed tomography: encompassing irregular breathing”, 2014  in view of Li et al., US 2009/0110238 and in further view of Muller et al., US 2019/0000407

Regarding Claim 10.
O’Brien, in view of Li, does not explicitly teach: The apparatus of claim 1, wherein the graphic user interface shows the imaging waypoints in relation with different imaging distances. 

O’Brien, in view of Li and Muller teaches: The apparatus of claim 1, wherein the graphic user interface shows the imaging waypoints in relation with different imaging distances. (Muller, ¶ 35: “The imaging controller exemplarily operates to determine a scanning pattern 24 [comprised of imaging waypoints], which as described above, may be a raster pattern. The gantry 12, table 46, the x-ray source 14 and the x-ray detector 18 are exemplarily moved to follow the determined scanning pattern 24.…The scanning pattern 24 may further include one or more of the adjustments to the SID, SOD, or OID [examples of adjustments to the imaging distance – as such the scanning pattern including different distances] as described above, for example based upon inputs from the user to control the imaging geometry or the objectives of the procedure, for example to scan a particular anatomical portion of the patient.” – to clarify on the scanning pattern being comprised of waypoints, see ¶ 22 including: “The x-ray source 14 and the x-ray detector 18 may be moved in a raster pattern 24 so as to trace a series of transverse scans 27 of the subject 22 during which dual energy x-ray data is collected by the x-ray detector 18. The transverse scanning procedure generates either a single image or quantitative data set, form a plurality of scan images acquired across a patient [according to the waypoints in the determined scanning/raster pattern]…”
	Then see figure 5 as described in ¶ 49: “FIG. 5 exemplarily depicts two orientations of the source 14 and detector 18…The source 14 and detector 18 are exemplarily shown at two positions along the respective source trajectory 60 and detector trajectory 62'. As can be seen in an examination of FIG. 3B, at the positions of source 14' and detector 18' x-rays are emitted in the direction between the source 14' and the detector 18' across an SID comprised of an SOD and an OID. At the positions of source 14 and detector 18, the SID has been reduced due to the varying of the relative detected position along the detector trajectory 62' which moves the detector closer to the isocenter 64 of the patient (object). In the example depicted in FIG. 3B, the SOD remains the same but the reduction in the OID results in an overall reduced SID at this point in the imaging procedure.” – to clarify, see the figure 
	As to the GUI, Muller, ¶ 35: “The scanning pattern 24 may further include one or more of the adjustments to the SID, SOD, or OID as described above, for example based upon inputs from the user to control the imaging geometry or the objectives of the procedure, for example to scan a particular anatomical portion of the patient” – e.g. ¶ 42: “The display 42 may also allow the operator to select an ROI and/or request patient information, for example, via graphical user interface (GUI) for a subsequent scan or processing” – the Examiner notes that it would have been obvious for a skilled person to have included in the GUI a diagram such as Muller’s figures 4-5 because such a diagram would have made it easier for a user to visualize the effects of the “…inputs from the user to control the imaging geometry…” (Muller, ¶ 35) as figures 4-5 show the “imaging geometry” (Muller, ¶ 43)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from O’Brien, as modified above, on, as per the abstract: “We give a complete description of RMG-4DCBCT including full details on how to implement the algorithms to determine when to move the gantry and when to acquire projections in response to the patient’s respiratory signal…RMG-4DCBCT allows us to optimally trade-off image quality, acquisition time and image dose. For example, for the same image quality and acquisition time as conventional 4DCBCT approximately half the imaging dose is needed. Alternatively, for the same imaging dose, the image quality as measured by the signal to noise ratio, is improved by 63% on average” with the teachings from Muller on “A system for imaging includes a gantry movable relative to a subject…” (Muller, abstract). 
The motivation to combine would have been that “The adjustable nature of the imaging system as disclosed herein exemplarily provides an imaging system with robust imaging capabilities which are adaptable to various imaging procedures as well as patient sizes. By providing a gantry that can achieve variable SID, SOD, and OID on an interprocedure basis as well as an intraprocedure basis, embodiments of the system as disclosed herein can be effectively used to provide imaging procedures on both infants or children as well as bariatric adults… In exemplary embodiments this may position the source and detector close to the patient to achieve the goals of the imaging procedure while avoiding risk of collision with any of the components of the imaging system with the patient and/or table…In an exemplary embodiment, it will be recognized that in general a reduced SID is associated with obtaining improved image quality and/or an equivalent imaging quality at a lower radiation dose and therefore in embodiments, the trajectory of the source and/or detector may be selected and/or operates minimizing radiation dose while still achieving a desired image quality of the selected image procedure.” (Muller, ¶¶ 50-51)

Regarding Claim 11.
Muller teaches: The apparatus of claim 10, wherein the imaging distance and the imaging waypoints define one or more two-dimensional areas in the graphic user interface. (Muller, as cited above, including figures 4-5 and the accompanying descriptions and rationale teaches this – to clarify, Muller figures 4-5 show the “imaging geometry” (¶ 43) wherein for example ¶ 49: “FIG. 5 exemplarily depicts two orientations of the source 14 and detector 18… The source 14 and detector 18 are exemplarily shown at two positions [imaging waypoints] along the respective source trajectory 60 and detector trajectory 62'. As can be seen in an examination of FIG. 3B, at the positions of source 14' and detector 18' x-rays are emitted in the direction between the source 14' and the detector 18' across an SID comprised of an SOD and an OID. At the positions of source 14 and detector 18, the SID has been reduced due to the varying of the relative detected position along the detector trajectory 62' which moves the detector closer to the isocenter 64 of the patient (object).” ) 

Regarding Claim 12.
O’Brien, in view of Li, does not explicitly teach:
	The apparatus of claim 1, wherein the graphic user interface shows the imaging waypoints in relation with different angle offsets between two kV-imager positions of a same imager or of different respective imagers.

Muller teaches: The apparatus of claim 1, wherein the graphic user interface shows the imaging waypoints in relation with different angle offsets between two kV-imager positions of a same imager or of different respective imagers. (Muller, ¶ 35: “The imaging controller exemplarily operates to determine a scanning pattern 24 [comprised of imaging waypoints], which as described above, may be a raster pattern. The gantry 12, table 46, the x-ray source 14 and the x-ray detector 18 are exemplarily moved to follow the determined scanning pattern 24.…The scanning pattern 24 may further include one or more of the adjustments to the SID, SOD, or OID as described above, for example based upon inputs from the user to control the imaging geometry or the objectives of the procedure, for example to scan a particular anatomical portion of the patient.” – to clarify on the scanning pattern being comprised of waypoints, see ¶ 22 
	Then see figure 5 as described in ¶ 49: “FIG. 5 exemplarily depicts two orientations [angle offsets] of the source 14 and detector 18…” – to clarify, see the figure which visually depicts this as the waypoint of 14/18 are at an visible angle offset/different orientation as the waypoint of 14’/18’ – the Examiner notes this is of the same respective imager; and see ¶ 27 of Muller which teaches this is “a few keV” [a kV imager]
	As to the GUI, ¶ 35: “The scanning pattern 24 may further include one or more of the adjustments to the SID, SOD, or OID as described above, for example based upon inputs from the user to control the imaging geometry or the objectives of the procedure, for example to scan a particular anatomical portion of the patient” – e.g. ¶ 42: “The display 42 may also allow the operator to select an ROI and/or request patient information, for example, via graphical user interface (GUI) for a subsequent scan or processing” – the Examiner notes that it would have been obvious for a skilled person to have included in Muller’s GUI a diagram such as Muller’s figures 4-5 because such a diagram would have made it easier for a user to visualize the effects of the “…inputs from the user to control the imaging geometry…” (¶ 35) as figures 4-5 show the “imaging geometry” (¶ 43)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from O’Brien, as modified above, on, as per the abstract: “We give a complete description of RMG-4DCBCT including full details on how to implement the algorithms to determine when to move the gantry and when to acquire projections in response to the patient’s respiratory signal…RMG-4DCBCT allows us to optimally trade-off image quality, acquisition time and image dose. For example, for the same image quality and acquisition time as conventional 4DCBCT approximately half the imaging dose is needed. Alternatively, for the same imaging dose, the image quality as measured by the signal to noise ratio, is improved by 63% on average” with the teachings from Muller on “A system for imaging includes a gantry movable relative to a subject…” (Muller, abstract). 
The motivation to combine would have been that “The adjustable nature of the imaging system as disclosed herein exemplarily provides an imaging system with robust imaging capabilities which are adaptable to various imaging procedures as well as patient sizes. By providing a gantry that can achieve variable SID, SOD, and OID on an interprocedure basis as well as an intraprocedure basis, embodiments of the system as disclosed herein can be effectively used to provide imaging procedures on both infants or children as well as bariatric adults… In exemplary embodiments this may position the source and detector close to the patient to achieve the goals of the imaging procedure while avoiding risk of collision with any of the components of the imaging system with the patient and/or table…In an exemplary embodiment, it will be recognized that in general a reduced SID is associated with obtaining improved image quality and/or an equivalent imaging quality at a lower radiation dose and therefore in embodiments, the trajectory of the source and/or detector may be selected and/or operates minimizing radiation dose while still achieving a desired image quality of the selected image procedure.” (Muller, ¶¶ 50-51)

Regarding Claim 21.
O’Brien, in view of Li, does not explicitly teach: The apparatus of claim 1, wherein the graphic user interface shows the imaging waypoints in relation with different source-to-imager distances (SIDs).

Muller teaches: The apparatus of claim 1, wherein the graphic user interface shows the imaging waypoints in relation with different source-to-imager distances (SIDs). (Muller, ¶ 35: “The imaging controller exemplarily operates to determine a scanning pattern 24 [comprised of imaging waypoints], which as described above, may be a raster pattern. The gantry 12, table 46, the x-ray source 14 and the x-ray detector 18 are exemplarily moved to follow the determined scanning pattern 24.…The scanning pattern 24 may further include one or more of the adjustments to the SID, SOD, or OID [examples of adjustments to the imaging distance – as such the scanning pattern including different distances] as described above, for example based upon inputs from the user to control the imaging geometry or the objectives of the procedure, for example to scan a particular anatomical portion of the patient.” – to clarify on the scanning pattern being comprised of waypoints, see ¶ 22 
	Then see figure 5 as described in ¶ 49: “FIG. 5 exemplarily depicts two orientations of the source 14 and detector 18…The source 14 and detector 18 are exemplarily shown at two positions along the respective source trajectory 60 and detector trajectory 62'. As can be seen in an examination of FIG. 3B, at the positions of source 14' and detector 18' x-rays are emitted in the direction between the source 14' and the detector 18' across an SID comprised of an SOD and an OID. At the positions of source 14 and detector 18, the SID has been reduced due to the varying of the relative detected position along the detector trajectory 62' which moves the detector closer to the isocenter 64 of the patient (object). In the example depicted in FIG. 3B, the SOD remains the same but the reduction in the OID results in an overall reduced SID at this point in the imaging procedure.” – to clarify, see the figure 
	As to the GUI, ¶ 35: “The scanning pattern 24 may further include one or more of the adjustments to the SID, SOD, or OID as described above, for example based upon inputs from the user to control the imaging geometry or the objectives of the procedure, for example to scan a particular anatomical portion of the patient” – e.g. ¶ 42: “The display 42 may also allow the operator to select an ROI and/or request patient information, for example, via graphical user interface (GUI) for a subsequent scan or processing” – the Examiner notes that it would have been obvious for a skilled person to have included in Muller’s GUI a diagram such as Muller’s figures 4-5 because such a diagram would have made it easier for a user to visualize the effects of the “…inputs from the user to control the imaging geometry…” (¶ 35) as figures 4-5 show the “imaging geometry” (¶ 43)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from O’Brien, as modified above, on, as per the abstract: “We give a complete description of RMG-4DCBCT including full details on how to implement the algorithms to determine when to move the gantry and when to acquire projections in response to the patient’s respiratory signal…RMG-4DCBCT allows us to optimally trade-off image quality, acquisition time and image dose. For example, for the same image quality and acquisition time as conventional 4DCBCT approximately half the imaging dose is needed. Alternatively, for the same imaging dose, the image quality as measured by the signal to noise ratio, is improved by 63% on average” with the teachings from Muller on “A system for imaging includes a gantry movable relative to a subject…” (Muller, abstract). 
The motivation to combine would have been that “The adjustable nature of the imaging system as disclosed herein exemplarily provides an imaging system with robust imaging capabilities which are adaptable to various imaging procedures as well as patient sizes. By providing a gantry that can achieve variable SID, SOD, and OID on an interprocedure basis as well as an intraprocedure basis, embodiments of the system as disclosed herein can be effectively used to provide imaging procedures on both infants or children as well as bariatric adults… In exemplary embodiments this may position the source and detector close to the patient to achieve the goals of the imaging procedure while avoiding risk of collision with any of the components of the imaging system with the patient and/or table…In an exemplary embodiment, it will be recognized that in general a reduced SID is associated with obtaining improved image quality and/or an equivalent imaging quality at a lower radiation dose and therefore in embodiments, the trajectory of the source and/or detector may be selected and/or operates minimizing radiation dose while still achieving a desired image quality of the selected image procedure.” (Muller, ¶¶ 50-51)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hua et al., “A practical approach to prevent gantry-couch collision for linac-base Radiosurgery”, 2004  - see the abstract, see figure 6 for the “Collision maps calculated by the algorithm. Hatched and gray areas are the collision zones for patient 1 and patient 2, respectively” wherein these show the “Couch Angle”, the “Gantry Angle”, and the “Patient…collision zone” with respect to these angles 
Mao et al., “Development of a QA phantom and automated analysis tool for geometric quality assurance of on-board MV and kV x-ray imaging systems”, 2008 – see the abstract, see § II.B including figure 2 which shows the “Schematic representation of the phantom coordinate system … and the position of the x-ray source and a fiducial in the cylindrical coordinate system …” – i.e. the location of the “X-ray source”, the “Imager” [detector], the “Couch”, the “gantry angle”, and a “Phantom” located on the “Patient Couch” 
Rodriguez, “EXPERIMENTAL VALIDATION OF A COLLISION AVOIDANCE SOFTWARE IN RADIATION THERAPY”,  PhD Dissertation from Georgia Institute of Technology, Dec. 2017, see § 1.4 for a review of “Collision Avoidance” in Radiation therapy, then see Chapter 2 including § 2.1 ¶ 1: “To predict the collision, a collision avoidance software has been developed at Emory University Hospital in the Radiation Oncology Department. It uses a 3D geometrical representation of the accelerator as well as the patient’s body contour to predict collisions that may occur during treatment. The accelerator model was obtained as a high-resolution polygonal representation of the couch, couch components, and gantry, each one of them being shown as an independent object in a 3D display that can be manipulated in our software by translations and rotations in accordance with the beam or arc settings in a clinical plan. The patient model is actually the patient’s body contour as obtained from the planning CT. This contour, in polygonal form as well, is positioned by the software on the couch taking into account the isocenter position. Once the accelerator and patient models are positioned according to the clinical plan, the software employs a collision detection algorithm to predict collisions. There are two levels of collision detection...” 
Giphart et al., US 7,810,996 – see the abstract, see figures 3-4, see col. 5 lines 15-25 including: “A gantry that allows for variable source to image distance (SID; source generator to image plane distance) of 1.0- 2.0 meters, as well as variable configurations between the fluoroscopy systems and between the systems and the patient to allow for the ability to optimize viewing volume, movement freedom and technique factors”
Le et al., US 2004/0138557 – see the abstract, see ¶¶ 64-66 and ¶ 73
Sheng et al., US 2009/0180666 – see the abstract, see ¶¶ 102-103
Wan et al., US 2017/0220709 – see the abstract, see figures 5A to 5C and see figure 6, see ¶ 137 and ¶¶ 146-147
Sheng et al., US 2019/0380666 – see the abstract, see figure 5 including # 406 and its description in ¶¶ 47-48
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David A Hopkins/Examiner, Art Unit 2147